Title: From John Adams to Boston Patriot, 26 April 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, April 26, 1809.
				
				THE gentlemen of the Senate informed me, that they
came to confer with me on the subject of the nomination
of Mr. Murray to France; that there was a considerable
dissatisfaction with it, and they desired to know for what
reasons I had preferred Mr. Murray to so many others
abroad and at home. My answer to the gentlemen was,
that I thought Mr. Murray a gentleman of talents, address
and literature, as well as of great worth and honor, every
way well qualified for the service, and fully adequate to
all that I should require of him, which would be a strict
compliance with his instructions, which I should take care
to provide for him on all points in terms that he could not
misunderstand.—That my motives for nominating him in
preference to others, were simply because the invitation
from the French government had been transmitted through
him, and because he was so near to Paris, that he might
be there in three or four days, and because his appointment would cause a very trifling additional expense.
They then enquired why I had not nominated Mr.
King? I answered that if Mr. King had been in Holland,
I certainly should not have thought of any other character. But he was our Ambassador in England, then at war with
France, and it would be considered by France as an insult,
to send them an Ambassador, who, as soon as he had accomplished his business, was to return to England and
carry with him all the information he might have collected in Paris. That the French government would suspect
me of a design to send them a spy for the Court of St. James. That I presumed Mr. King at that time would
not be pleased to be removed from England to France,
for perpetuity or permanence. Besides, that the difficulty
of communication between England and France, would
necessarily occasion an indefinite delay in procuring the
necessary passports, and that much depended upon the
promptitude and despatch with which the negociation
should be conducted.
The gentlemen asked why I had not nominated our
minister plenipotentiary at Berlin?—Neither the remarks
with which they accompanied this question, nor the reasons which I gave them in answer, need to be detailed to
the public.
I added, gentlemen, I maturely considered all these
things before I nominated Mr. Murray; and I considered another gentleman, whom you have not mentioned, Mr. Humphries, at Madrid: but the same objections
of distance and delay account in his case as well as that
of Mr. Adams.—The gentlemen all agreed that there
would have been no advantage in nominating him more
than Mr. Murray.
The gentlemen then inquired why I had not nominated
a commission of three or five in preference to a single gentleman. The answer was that I had a long experience of
ten years in this kind of business, and had often acted in
commissions with various other gentlemen, and I had three
times been commissioned alone. That I had found in
general that business could be better done by one than by
many, in much less time and with much less perplexity.
That the business to be done by Mr. Murray would be
nothing more than obedience to his instructions, and that
would be performed as well by one as by three. That
the delay must be great in sending gentlemen from America, and the expense greatly augmented. That very
much depended upon the celerity of the enterprize.
The gentlemen thought that a commission would be
more satisfactory to the Senate and to the public. I said
although this was not perfectly consonant to my own
opinion, I could in such a case easily give up my own to the public, and if they advised it, I would send another
message and nominate a commission of three; but Mr.
Murray would be one, for after having brought his name
before the public, I never would disgrace him by leaving
him out. The gentlemen acquiesced, and one of them,
whom I took to be their chairman, was pleased to say,
“after this very enlightened explanation of the whole business, I am perfectly satisfied.” The others appeared to
acquiesce, and took their leave. The next morning I
sent another message, which shall appear in my next letter.
				
					John Adams.
				
				